Title: American Prisoners in Dinan to the American Commissioners, 21 October 1778
From: American Prisoners at Dinan
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen
Dennant Castle Octr: 21st: 1778
We the under Subscribed Persons having Received Your kind favour of the 15 Inst: who are the only [Santuaries?] under God we Rely on, nor do we desire our liberty from other hands than yours; being in Reallity Americans, who are farr from Imposeing upon Your Clemency (or this Goverment) and willing to Stand or fall by our Countrys Cause, as we are well assured of the Justness thereof, and Desire no Greater Happyness than to be set at liberty, and that You Gentlemen shoud Appoint us to be of Service thereto, for which we, as in Duty Bound will ever pray



Wm. Keating from Virginia


John Lemon—Pensylvania


Robt: Harrison—New England


Edward Driver—Do.


John Nicholass—Providence


Wm. Berry—Road Island


Abraham Fairman Conneticutt Government


John Williams—Do.





Robt: Bougass
}
Virginia


Jams: Hamdly






P.S. some of the above Subscribers, wrote some time ago, but are of Oppinion their letters Misscarryed, as the gave a full Acct. of themselves, & there is no Mention Made of them. We remain with due Respect your’s to Comd.

  
Addressed: Messieurs Franklin, Lee, & Adams / American Ambassadors at Passey / Near Pariss / a paris
Notations in different hands: From Dinant Prisoners Oct. 21. 78
